Citation Nr: 0725458	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
syndrome (PTSD).

2.  Does activation of the National Guard for a natural 
disaster qualify as "active duty" for purposes of service 
connection.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to May 
1950, and again from October 1961 to October 1962.  The 
veteran also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied service connection for PTSD.  The 
veteran perfected an appeal of this determination to the 
Board.

In May 2007, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing conducted 
before the undersigned Veterans Law Judge.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 

REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran's medical records 
indicate an unsure diagnosis regarding his condition.  The 
veteran has been diagnosed with PTSD, but has also been 
assessed as rule out anxiety disorder, NOS with depressive 
features and rule out PTSD, non-combat, chronic.  

The veteran also indicated several stressors possibly 
underlying his condition.  He indicated in testimony before 
the Board that during his first period of active service he 
served at the Brooklyn Army Navy Yard and helped unload and 
process the caskets of dead servicemen who were being 
returned from the battlefields of Europe after World War II.  
The veteran also indicated that he was activated during the 
Cuban Missile Crisis in 1961 and 1962.  He was assigned to 
military funeral detail at the time, and indicated that it 
bothered him greatly.  Some of the funerals in which he 
assisted were for servicemen around his own age.  Finally, 
the veteran indicated that his National Guard unit was 
activated for the Buffalo Creek Flood that occurred in West 
Virginia on February 26, 1972.  The veteran stated that he 
was assigned to rescue and recovery, and that this entailed 
recovering some of the 125 or so people and children that 
drowned in the flood and taking them to a makeshift morgue 
set up in a school. 

Based on the foregoing, the Board concludes that the veteran 
should be afforded a VA examination in connection with his 
claim.  Here, the Board notes that the veteran's claims file 
presents potentially differing diagnoses of his condition.  
The Board also notes that the veteran should be allowed an 
opportunity to verify his active duty stressors.  A VA 
examination is warranted in order to determine whether the 
veteran has PTSD and, if so, whether the condition is related 
to a verified in-service stressor.  The veteran should also 
be given an additional opportunity to verify any stressors, 
by buddy statements or otherwise, prior to a VA examination.  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  Here, 
the Board notes that the veteran indicated that he has been 
treated for his condition at the Huntington, West Virginia VA 
Medical Center, as well as the Charleston, VA clinic.  
Records dated to March 2005 from the Huntington facility have 
been associated with the record, but the veteran's claims 
file does not contain records from the Charleston facility.  
Upon remand, therefore, the RO should update the veteran's 
claims file with records from these facilities, dated March 
2005 for the Hunting West Virginia VA Medical Center, and 
dated since service from the Charleston facility.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with adequate notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for PTSD.  This should specifically 
include any medical treatment records 
from the Huntington, West Virginia VA 
Medical Center, dated since March 2005, 
and from the Charleston VA facility, 
dated since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should contact the veteran and 
request that he provide any information, 
including dates, locations, names of 
other persons involved, etc., relating to 
claimed service stressors.  The veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful events 
in service and that he must be specific 
as possible, because without such details 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be advised that he 
should provide buddy statements or other 
corroborating testimony that may support 
his stressors.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding his claimed stressors.

4.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  A 
summary of the stressors, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services  Records 
Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  The RO 
should also request that the JSRRC or 
NPRC, as appropriate, provide any morning 
reports, unit action, and unit status 
reports for the veteran's unit covering 
the dates specified by the veteran in 
regards to his alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

6.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



